PER CURIAM:
On July 10, 1986, claimant Linda Rodeheaver, accompanied by her husband, Von Rodeheaver, was driving their recently purchased 1986 Mercury Cougar on Route 119/3,Monongalia County, when the vehicle struck a pothole Two wheels, two tires and two beauty rings were damaged in the amount of $601.83.
Claimant Linda Rodeheaver testified that she was travelling at approximately 35 mph at the time of the accident. The road is a two-lane roadway, but it is narrower than normal. She had not observed the hole prior to this accident. The record indicates that the hole extended from the white edge line into the highway. It was located at the end of a driveway of a private residence. She drove this route infrequently. She reported the incident the next day to respondent's office in Kingwood. Respondent's representative at Kingwood admitted that respondent was aware of the existence of this particular hole.
The respondent had actual notice of the defect in the roadway. The respondent failed to adequately maintain the roadway and, the Court, accordingly, finds that respondent was negligent. In view of the foregoing, the Court makes an award in the amount of $601.83.
Award of $601.83.